 1   Elizabeth D. Tate AZ Bar No. 032659
 2   Elizabeth D. Tate Attorney at Law
     2953 N. 48th Street
 3   Phoenix, AZ 85016
 4   Telephone (602) 670-4653
     Fax (480) 935-3746
 5
     Attorney for Plaintiff Aaron Jackson
 6
 7
 8
 9               IN THE UNITED STATES DISTRICT COURT FOR THE
10
                                DISTRICT OF ARIZONA
11
12   Aaron Jackson,                           ) Case No.:
                                              )
13                     Plaintiff,             ) COMPLAINT
14                                            )
     vs.                                      ) JURY TRIAL DEMANDED
15
                                              )
16                                            )
17
     City of Phoenix, a municipal corporation;)
     Officer Cody J. Baker, in his individual )
18   capacity                                 )
19   Officer Tyler Luna, in his individual    )
     capacity,                                )
20                                            )
21                             Defendants.    )
22         COMES NOW, Plaintiff Aaron Jackson, by and through his attorney of
23
     record, Elizabeth Tate, and hereby submits his Complaint against Defendants,
24
25   and each of them, and alleges as follows:
26
     ///
27
     ///
28
     ///


                                            -1-
 1
 2                               NATURE OF THE ACTION
 3         1.    This is an action brought by Plaintiff for compensatory, injunctive, and
 4
     declaratory relief and damages against the City of Phoenix and its Police Officers
 5
 6   Cody J. Baker and Tyler Luna. Plaintiff’s Fourth Amendment and Fourteenth
 7
     Amendment rights under the U.S. Constitution were violated by these individual
 8
 9   officers and individuals and, through 42 U.S.C. Section §1983 pursuant to an
10
     unconstitutional policy.   The City of Phoenix        violated the Americans with
11
12   Disabilities Act, 42 U.S.C. § 12132 and the Rehabilitation Act, 29 U.S.C. § 794

13   and 794a when it arrested Plaintiff for his disability and failed to accommodate it.
14
     The City of Phoenix violated Plaintiff’s state law rights under the Arizona Civil
15
16   Rights Act – Public Accommodations A.R.S 41-1492.02.                  All Defendants
17
     committed the civil torts of false arrest and assault and battery.
18
19                         PARTIES, JURISDICTION AND VENUE
20         2.    At all times relevant hereto to this action, Plaintiff, Aaron Jackson,
21
     was a single man living in Chandler, Arizona.        Aaron Jackson      suffers from
22
23   schizophrenia,    a    serious    psychiatric   disorder.       His    condition   is
24
     chronic/permanent, and it limits, among other things his ability to communicate
25
26   and interact with other persons and his ability to be attentive. Mr. Jackson’s
27
     disability was known by members of the City of Phoenix Police Department
28
     “COPPD”, because Mr. Jackson was adjudicated Severely Mentally Ill “SMI” in


                                              -2-
 1   records that are accessible to the COPPD. Additionally, Mr. Jackson informed
 2
     Officers Baker and Luna of his disability.
 3
 4         3.    Upon information and belief, always relevant hereto this action,
 5
     Defendant, Officer Cody J. Baker (hereinafter “Baker”), was a resident of
 6
 7   Phoenix, Arizona and engaged in a policy of unlawful arrest without probable
 8   cause. Mr. Jackson attempted to serve Baker with notice of his state law claims
 9
     for which Baker intentionally avoided service.        Because of his intentional,
10
11   dishonest, evasive acts Plaintiff was not able to serve Baker with his Notice of
12
     Claim until after the time period for doing so had passed.        Baker eventually
13
14   agreed accept service. The legal theory of equitable estoppel prevents Baker
15
     from asserting a statute of limitations defense against Plaintiff’s state law claims
16
17
     against him.

18         4.    Upon information and belief, always relevant hereto this action,
19
     Defendant, Tyler Luna (hereinafter “Luna”), was a resident of Phoenix, Arizona
20
21   and engaged in a policy of unlawful arrest without probable cause.
22
           5.       Upon information and belief, always relevant hereto this action, the
23
24   Defendant, City of Phoenix, is a municipal corporation that has a Police
25   Department established for serving and protecting residents of Phoenix. City of
26
     Phoenix is liable for the actions of its police officers, Defendants Baker and
27
28   Luna, who violated Plaintiff’s Fourth and Fourteenth Amendment rights. The



                                              -3-
 1   Defendant Officers were inadequately trained in affording citizens with disabilities
 2
     their rights and effectuating proper arrests. City of Phoenix has a wide policy of
 3
 4   failing to train its officers in these areas, including a failure to train the named
 5
     officer Defendants. City of Phoenix also has a duty under the Americans with
 6
 7   Disabilities Act,   Rehabilitation Act and Arizona Civil Rights Act as a public
 8   establishment to make its services available to people with disabilities and to
 9
     make reasonable accommodations for such persons. City of Phoenix receives
10
11   financial assistance or funding from federal government programs.
12
13
14   ///
15
     ///
16
17
     //

18                              FACTUAL BACKGROUND
19
            6. On the afternoon of February 15, 2020, Plaintiff, Mr. Jackson was
20
     headed to Quick Trip gas station on 32nd Street, North of Broadway to purchase
21
     some snacks and a drink. Mr. Jackson pleasantly chatted with some young
22
     women     at the gas station on the corner when Officers Baker and Luna
23
     approached Mr. Jackson to ask him what he was doing. Mr. Jackson asked if
24
     there was a problem and Baker and Luna informed him, “We get calls for
25
     panhandling”. Mr. Jackson stated he was not panhandling but planning to make
26
     a lawful purchase from the Quick Trip.
27
            7. Baker and Luna began interrogating Mr. Jackson, asking him his
28




                                              -4-
 1   name. Mr. Jackson informed Baker and Luna that he had the constitutional right
 2   not to give them his name. Mr. Jackson began walking away when the Baker and
 3   Luna informed him that he could not leave.     Mr. Jackson asked why he was
 4   being detained when he had not committed any crime. Baker and Luna then
 5   grabbed Mr. Jackson to arrest him. Mr. Jackson stated “Slow down. What are
 6   you doing? Why are you handcuffing me?” Baker and Luna threw Mr. Jackson to
 7   the pavement and shot Mr. Jackson with their tasers two or three-times wounding
 8   Mr. Jackson and causing a bloody gash over Mr. Jackson’s right eye.
 9          8. Mr. Jackson informed Baker and Luna that they were hurting his back.
10   and that he could not breathe.    To no avail, Mr. Jackson implored Baker and
11   Luna to stop and to get off him, pleading with them that he suffers from
12   hypertension and schizophrenia.
13          9. The Baker and Luna placed Mr. Jackson in handcuffs. Mr. Jackson
14   began experiencing convulsions and foaming at the mouth.       Baker and Luna
15   placed Mr. Jackson in handcuffs and laid him on his side.      Fire Department
16   paramedics were called who confirmed that Mr. Jackson could be placed in their
17   squad car. The Officers continued to ask Mr. Jackson his name and dumped out
18   Mr. Jackson’s backpack trying to find Mr. Jackson’s ID. The officers seized Mr.
19   Jackson’s debit card and learned his name.
20        10. An unknown Lieutenant Officer arrived on the scene and informed
21   Baker and Luna that Mr. Jackson had not done anything wrong and that the
22   Officers needed to let Mr. Jackson go. Baker and Luna refused and took Mr.
23   Jackson to jail and booked him. Two days later, Mr. Jackson was released. Mr.
24   Jackson’s mother, Tracey Hardy, who was worried sick about her son, was
25   contacted to pick up Mr. Jackson when he was released.
26        11. Mr. Jackson informed the Officers that he had schizophrenia, a
27   disability, but the Officers disregarded this information. The ADA requires that
28




                                           -5-
 1   police department not arrest individuals, such as Mr. Jackson because of a
 2   disability.
 3         12. This violent incident involving Mr. Jackson, a vulnerable and disabled
 4   person, caused him to be incarcerated for two days, to suffer physical injury from
 5   the assaults and tasering by COPPD, extreme emotional distress, caused fear of
 6   law enforcement officers and most significantly it has caused him to suffer (a)
 7   aggravation of his schizophrenia disorder, (b) aggravation a pre-existing neck
 8   and back condition. He has also suffered embarrassment, humiliation, and harm
 9   to his reputation.
10
11     (42. U.S.C. § 1983 - Unlawful Arrest, Excessive Force in violation of the
           Fourth and Fourteenth Amendments) As to City of Phoenix, and
12                            Defendants Baker and Luna
13
             13. Plaintiff incorporates by this reference each allegation previously.
14
15   made in this Complaint, as if fully set forth herein.
16
           14.     The individual Defendants to this claim, always relevant hereto, were
17
18   acting under the color of state law in their capacities as City of Phoenix police
19
     officers and their acts and omissions were conducted within the scope of their
20
21   official duties or employment.

22         15.     At the time of the complained of events, Plaintiff had a clear
23
     constitutional right under the Fourth Amendment to be secure in his person
24
25   without unreasonable interference by the Defendant police officers.
26
27
28




                                              -6-
 1          16.   Plaintiff also had a clear constitutional right under the Fourteenth
 2
     Amendment to be free from unlawful arrest and the use of excessive force and
 3
 4   be afforded due process.
 5
            17.   Defendants knew or should have known these rights at the time of
 6
 7   the complained of conduct as they were clearly established at the time.
 8          18.   Defendants’ arrest of Mr. Jackson without probable cause, as
 9
     described herein, was objectively unreasonable considering the facts and
10
11   circumstances confronting them and violated the Fourth Amendment rights of
12
     Plaintiff.
13
14          19.   Defendants’ actions to arrest Plaintiff, as described herein, were also
15
     malicious and/or involved reckless, callous, and deliberate indifference to
16
17
     Plaintiff’s federally protected rights.

18          20.   Defendants Baker and Luna           escalated the situation by grabbing
19
     Plaintiff without reason and then slamming him to the ground. The Defendants
20
21   Baker and Luna, knowing no they had no right to ask Plaintiff his name and to
22
     arrest Plaintiff violated Plaintiff’s constitutional rights in arresting Plaintiff without
23
24   probable cause.
25          21.   Defendants failed to take reasonable steps to protect Plaintiff from
26
     unlawful arrest and the use of excessive force despite being able to do so and
27
28




                                                -7-
 1   therefore each are liable for the injuries and damages resulting from the
 2
     unreasonable and conscience shocking arrest by each Defendant.
 3
 4         22.    City of Phoenix is liable for the actions of its police officers’ violation
 5
     of Jackson’s Fourth and Fourteenth Amendment rights for excessive force
 6
 7   employed against Jackson. The Defendant Officers acted pursuant to a policy of
 8   failure to discipline officers who employ excessive force thereby emboldening the
 9
     officers and other officers like them to commit constitutional violations. Further,
10
11   the Officers’ supervisors with final policymaking authority reviewed the Officers’
12
     acts and ratified them as being acceptable policing thereby creating a policy of
13
14   excessive force for the City of Phoenix.
15
           23.    The acts and/or omissions of the Defendants were the moving forces
16
17
     behind Plaintiff’s injuries.

18         24.    As a direct and proximate result of Defendants’ unlawful conduct,
19
     Plaintiff suffered emotional injuries, and other damages and losses as described
20
21   herein entitling him to compensatory and special damages in amounts to be
22
     determined at trial. As further result of the Defendants’ unlawful conduct, Plaintiff
23
24   is entitled to general damages in amounts to be established at trial.
25         25.    In addition to compensatory, economic, consequential, and special
26
     damages, Plaintiff is entitled to punitive damages against Defendants Baker and
27
28   Luna under 42. U.S.C. § 1983, in that the Officer Defendants acted maliciously,



                                                -8-
 1   willfully or with reckless or wanton disregard of the constitutional rights of
 2
     Plaintiff.
 3
 4
 5
            (Violation of 42 U.S.C.S. § 12132, the Rehabilitation Act, Arizona Civil
 6
 7                    Right Act and Failure to Train) as to City of Phoenix
 8          26.   Plaintiff incorporates by this reference each allegation previously
 9
     made in this Complaint, as if fully set forth herein.
10
11          27.   Plaintiff was a qualified individual with a disability to wit:
12
     schizophrenia who was subjected to disability discrimination by City of Phoenix
13
14   police officers, Baker and Luna who unlawfully interrogated, detain, falsely
15
     arrested and assault and battery Plaintiff because of his disability.      City of
16
17
     Phoenix officers could have made the reasonable accommodations of permitting

18   Plaintiff to go about his business as he was abiding the law.          Rather than
19
     permitting Plaintiff to go about his business, the Defendant City of Phoenix
20
21   officers completely lost their composure and arrested Plaintiff without probable
22
     cause. This resulted in Plaintiff being transported to the Maricopa County Jail for
23
24   two days without the support of his family.          The Defendant City of Phoenix
25   officers’ actions were malicious and/or involved reckless, callous, and deliberate
26
     indifference to Plaintiff’s federally protected rights.
27
28




                                                -9-
 1           28. Jackson was a resident of Phoenix with a disability that was qualified,
 2
     to receive the City of Phoenix police services (to protect) and was denied these
 3
 4   services (to protect) by reason of his disability. The Defendant police officers
 5
     arrested Jackson because of his disability. Jackson displayed evidence of his
 6
 7   disability by not being able to respond to the officers questions and arrested him
 8   for doing so because of his disability.
 9
            29.   Defendant City of Phoenix officers wrongfully arrested Plaintiff
10
11   because of his disability not because he had committed any crimes. Prior to the
12
     arrest, Defendant City of Phoenix         officers failed to accommodate Plaintiff’s
13
14   disability, in that the officers had both the time and opportunity to evaluate the
15
     situation and apply the accommodations and de-escalating matters rather than
16
17
     enflaming them, communicating reasonably with Mr. Jackson. Once arrested,

18   Defendant City of Phoenix officers failed to accommodate Plaintiff’s disability by
19
     refusing to release him and holding him in jail for two days.
20
21          30.   Because the Defendant Officers        knew or should have known of
22
     Plaintiff’s disability and did not reasonably accommodate him, the City of Phoenix
23
24   is liable.
25          31.   Defendant City of Phoenix failed to professionally train their police
26
     officers for peaceful encounters with disabled persons, and such failure resulted
27
28   in discrimination against Plaintiff. Defendant City of Phoenix failed to properly,



                                               -10-
 1   train its police officers to recognize symptoms of disabilities, and failed to modify
 2
     its police policies, practices, and procedures to prevent discriminatory treatment
 3
 4   of the disabled.
 5
            32.    The City of Phoenix is a public entity charged with the responsibly
 6
 7   under Title II of the Americans with Disabilities Act,      Rehabilitation Act and
 8   Arizona Civil Rights Act to comply with public anti-discrimination laws, and to
 9
     professionally train the Defendant police officers to reasonably accommodate the
10
11   Plaintiff’s disability.
12
                                (False Arrest) as to all Defendants
13
14          33.    Plaintiff incorporates by this reference each allegation previously
15
     made in this Complaint, as if fully set forth herein.
16
17
            34.    Defendants arrested Mr. Jackson without probable cause because

18   Mr. Jackson was minding his own business, peacefully chatting, and intending to
19
     make a purchase at the Quick Trip.
20
21           35. Defendant City of Phoenix is the employer of Defendants Luna and
22
     Baker and is responsible for the defendant officers’ actions under the legal
23
24   theory of respondeat superior.
25           36. As a direct and proximate result of Defendants’ unlawful conduct,
26
27
28




                                              -11-
 1   Plaintiff suffered actual physical and emotional injures and other damages and
 2
     losses as described herein entitling him to compensatory and general damages
 3
 4   in amounts to be established at trial.
 5
                         (False Imprisonment) as to all Defendants
 6
 7         37.   Plaintiff incorporates by reference each allegation previously made in
 8   this Complaint, as if fully set forth herein.
 9
           38.   Defendants took Mr. Jackson to jail to falsely imprison Mr. Jackson
10
11   without Jackson’s consent and without lawful authority.
12
           39.   Defendants falsely imprisoned Mr. Jackson for 2 days until they
13
14   decided to release him to the custody of his mother.
15
             40. Defendant City of Phoenix is the employer of Defendants Luna and
16
17
     Baker and is responsible for the defendant officers’ actions under the legal

18   theory of respondeat superior.
19
             41. As a direct and proximate result of Defendants’ unlawful conduct,
20
21   Plaintiff suffered actual physical and emotional injures and other damages and
22
     losses as described herein entitling him to compensatory and general damages
23
24   in amounts to be established at trial.
25                      (Assault and Battery) as to all Defendants
26
             42. Plaintiff incorporates by this reference each allegation previously,
27
28   made in this Complaint, as if fully set forth herein.



                                                -12-
 1          43. The Defendant Officers grabbed Mr. Jackson and slammed him
 2
     into the pavement placing Jackson in apprehension of physical harm.
 3
 4          44. The Defendant Officers jumped on Mr. Jackson’s body pinning
 5
     Mr. Jackson to the ground inflicting pain and injury to Mr. Jackson’s body.
 6
 7          45. Defendant City of Phoenix is the employer of Defendants Luna and
 8   Baker and is responsible for the defendant officers’ actions under the legal
 9
     theory of respondeat superior.
10
11          46. As a direct and proximate result of Defendants’ unlawful conduct,
12
     Plaintiff suffered actual physical and emotional injures and other damages and
13
14   losses as described herein entitling him to compensatory and general damages
15
     in amounts to be established at trial.
16
17
18                            DEMAND FOR TRIAL BY JURY
19
20
           Plaintiff hereby demands a trial by jury on all his claims, pursuant to the
21
22
     U.S. Constitution’s Seventh Amendment and the Federal Rules of Civil

23   Procedure Rule 38 (a,b).
24
25                                 PRAYER FOR RELIEF
26
27
28




                                              -13-
 1         WHEREFORE, Plaintiff reserves the right to amend this Complaint at the
 2
     time of trial to include all items of damages not yet ascertained, prays judgment
 3
 4   against the Defendants, and each of them, as follows:
 5
           1.    An order awarding Plaintiff actual and compensatory damages for
 6
 7   violations of civil rights, disability discrimination and restitution in an amount
 8   according to proof at time of trial;
 9
           2.    An order awarding Plaintiff actual, punitive, and compensatory
10
11   damages in compensation for unlawful arrest and search and seizure, excessive
12
     force, failure to intervene, conspiracy, disability discrimination and failure to train.
13
14   Plaintiff does not seek punitive damages against Defendants City of Phoenix;
15
           3.    An order awarding Plaintiff’s reasonable attorney’s fees and costs;
16
17
           4.    An order awarding Plaintiff prejudgment interest according to proof;

18   and
19         5.    For such other and further relief as the Court deems just and proper.
20
21
           DATED this February 9, 2021.
22
23
24
25
26                                           By: /s/ Elizabeth D. Tate
                                             ______________________
27                                               Attorney for Plaintiff
28




                                               -14-
